Citation Nr: 1411626	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right knee disability, currently assigned a 20 percent rating for post-operative internal derangement of the right knee with posttraumatic arthritis; a separate 40 percent rating for limitation of extension of the right knee effective as of September 8, 2011; and a separate 10 percent rating for right ACL instability effective as of May 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2011, the Board remanded the issue of a rating in excess of 20 percent for post-operative internal derangement of the right knee with posttraumatic arthritis.  Thereafter, the RO awarded separate ratings of 40 percent for right knee limitation of extension and 10 percent for right knee ACL instability for a portion of the period on appeal, as indicated on the first page of this decision.  See January 2012 and June 2012 rating decisions.  These ratings are all under the Board's appellate jurisdiction, as the Veteran has not expressed satisfaction or limited his appeal, and they are not the highest available ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned at a hearing at the RO in March 2011; a transcript is of record.  The paper claims file and pertinent records in the paperless claims files in VA's electronic processing systems have been considered.


FINDINGS OF FACT

1.  The Veteran has had no more than moderate instability throughout the appeal period, with no evidence of severe recurrent subluxation.

2.  Throughout the appeal period, the Veteran has had arthritis with painful motion especially when kneeling or flexing the knee; limitation of flexion to no less than 45 degrees, even when accounting for additional limitation due to pain and other factors after repetitive use and during flare-ups; and no ankylosis.

3.  Prior to March 16, 2011, the Veteran had right knee extension limited to less than 10 degrees, even when considering pain and other factors.

4.  Beginning March 16, 2011, the Veteran had limitation of extension to 30 degrees, but not to 45 degrees, even when accounting for additional limitation due to pain and other factors after repetitive use and during flare-ups, and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee instability (also characterized as post-operative internal derangement) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5010-5257 (2013).

2.  The criteria for a separate rating of 10 percent, but no higher, for right knee limitation of flexion are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2013).

3.  For the period from March 16, 2011, to September 7, 2011, the criteria for a rating of 40 percent, but no higher, for right knee limitation of extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2013).

4.  For the period from September 8, 2011, forward, the criteria for a rating in excess of 40 percent for limitation of extension of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2013).

5.  For the period from May 1, 2012, forward, the criteria for a rating for right ACL instability in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5010-5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided adequate notice in February 2008, prior to the initial adjudication.  This included the evidence and information necessary to substantiate a claim for increased rating, the criteria for a disability rating and effective date, and who was responsible for obtaining which types of evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although no longer strictly required, the Veteran was also advised of the relevant diagnostic criteria and potential evidence concerning the impact on daily life and employment in December 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").

Additionally, the March 2011 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including the severity of the knee disability and any outstanding medical evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements.  The Veteran subjectively described his symptomatology in detail and referred to medical evidence of record, and his representative also referred to specific diagnostic codes.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects, and the Veteran has had ample opportunity to participate in the adjudication of his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

All pertinent, available medical evidence has been obtained, including post-service non-VA records for which the Veteran provided authorization.  Although the Veteran reported VA treatment in January 2008, records printed out in April 2008 showed only November 2003 VA treatment records.  He denied any current treatment during the March 2011 hearing, as well as in the September 2011 and May 2012 VA examinations.  As directed in the prior remand, in an August 2011 letter, the agency of original jurisdiction (AOJ) requested the Veteran to identify and provide authorization for VA to obtain any outstanding treatment records.  He did not respond to this request, and he has not otherwise reported any further treatment.  Under these circumstances, VA satisfied its duty to assist in obtaining medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  

VA examinations were provided in February 2008, and as directed by the prior remand, in September 2011 and May 2012.  The Veteran also submitted a private evaluation.  There is no argument or indication that the examinations do not reflect the severity of the Veteran's disability, that they are otherwise inadequate, or that the disability has increased in severity since the last available medical evidence.

The prior remand directives were satisfied, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  VA has satisfied its duties to notify and assist; any errors were not harmful to the essential fairness of the proceedings, and there will be no prejudice by a decision.

II.  Merits Analysis  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Here, the Veteran filed a claim for an increased rating for his right knee in January 2008.  He has been assigned a 20 percent rating for post-operative internal derangement of right knee with posttraumatic arthritis effective since May 1, 1991, with the exception of periods of temporary total (100 percent) ratings for surgery and convalescence.  This 20 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5257, which represents posttraumatic arthritis (DC 5010) with resulting moderate recurrent subluxation or lateral instability (DC 5257).  See 38 C.F.R. § 4.27 (explaining hyphenated diagnostic codes).

After additional development upon remand, the AOJ assigned a separate 40 percent rating for limitation of extension of the right knee effective as of September 8, 2011, under DC 5261.  The AOJ also assigned a separate 10 percent rating for "right ACL instability" effective as of May 1, 2012, based on DC 5010-5257.  

In brief, as stated by the September 2011 VA examiner, the Veteran has a history of multiple right knee surgeries, with the last one in 2002.  He has abnormal or missing medial and lateral menisci, moderate to severe degenerative joint disease (arthritis), chronic joint instability, and anterior cruciate ligament (ACL) deficiency despite prior ACL repair.  This summary is consistent with the Board's review of the lay and medical evidence.  For example, even prior to the period on appeal, X-rays and an MRI in 2003 showed degenerative changes, prior ACL repair, absence of medial and lateral menisci, and patella alta.  The diagnoses at that time were right knee degenerative joint disease, ACL insufficiency, and chondromalacia patella.  This was after the Veteran's last knee surgeries were performed in 2002.  

The Veteran has consistently reported significant pain, instability, and functional impairment, which he believes has progressively worsened since his surgeries.  Since 2007, VA examiners and a private provider have noted that there the Veteran has severe arthritis and internal damage, the right knee was continuing to wear out, and he will eventually need total knee replacement surgery.

The Board notes that symptoms of the Veteran's right knee diagnoses may be overlapping or duplicative in nature.  This has been recognized in precedential opinions by VA's General Counsel, as summarized below, as well as in the general rule against pyramiding.  See 38 C.F.R. § 4.14.  As such, the Board must review the evidence carefully and determine the most appropriate rating codes in order to compensate the Veteran properly for his right knee impairment.

Recurrent instability 

As noted above, the Veteran has been assigned a 20 percent rating under DC 5010-5257 for post-operative internal derangement of right knee with posttraumatic arthritis effective since May 1, 1991, with the exception of periods of temporary total (100 percent) ratings for surgery and convalescence.  A review of the claims file shows that this rating was based on a finding of moderate instability.  

Under DC 5257, a 20 percent rating represents moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under this code as it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Specifically, the last rating decision prior to the current claim was in May 2001.  At that time, the AOJ had reduced the Veteran's right knee rating to 10 percent based on anticipated improvement after surgeries in 2000; however, the AOJ restored the prior 20 percent rating based on a finding of moderate instability.  The AOJ explained that the Veteran had complained of pain and swelling of the right knee, increased pain with extended weight-bearing, and episodes of the right knee giving way during a January 2001 VA examination.  There was laxity shown through a positive Lachman's test and anterior drawer sign, but no definite medial or lateral instability, although this was difficult to evaluate.  The impression was chronic ACL insufficiency, status post multiple surgeries with posttraumatic arthritis.  

The Board notes that subsequent testing over the years has also showed right knee anterior instability, otherwise characterized as ACL insufficiency.  There has been no demonstrated lateral instability (as specified under DC 5257) or recurrent subluxation (the alternative basis for a rating under DC 5257).  38 C.F.R. § 4.71a.  Nevertheless, the AOJ assigned a rating based on recurrent instability effective since 1991, using DC 5010-5257.  Further, DC 5257 is the most analogous code, and the Board will continue the evaluation of such symptoms under this code.

Although the Veteran's right knee symptomatology has clearly increased in severity since the last rating decision in May 2001, the evidence continues to reflect no more than moderate instability due to chronic ACL insufficiency, despite prior repair.  

In this regard, the July 2007 private provider noted significant discomfort during stability testing.  The February 2008 and March 2011 VA examiners found the right knee to be unstable, even though the Lachman's test was negative in February 2008, but did not specify the degree of severity.  The Veteran has otherwise reported pain, weakness, and episodes of giving way and falling due to the right knee, and he began using a brace or cane as of January 2009.  Significantly, although the May 2012 VA examiner noted the progressive worsening of the Veteran's right knee disability overall, testing showed only 1+ anterior instability (out of normal, 1+, 2+, or 3+) based on the Lachman's test, indicating slight anterior instability.  

Based on the foregoing, the evidence does not rise to the level of severe recurrent instability at any point during the appeal.  There is also no evidence of recurrent subluxation of the right knee, severe or otherwise, so as to warrant a higher rating on an alternative basis under DC 5257.  As discussed below, the Veteran also has moderate to severe arthritis, with pain and other symptoms including painful or limited motion, resulting in impairment of function to warrant separate ratings for various periods on appeal.  Nevertheless, there has been no more than moderate instability, which warrants the currently assigned 20 percent rating that has been in effect since January 1991.  38 C.F.R. § 4.71a, DC 5257.  Further, a rating for instability is not subject to consideration of a higher rating based on additional impairment due to pain or other factors after repetitive use or during flare-ups because DC 5257 is not based on limitation of motion.  Johnson, 9 Vet. App. at 11.  

The AOJ also assigned a separate 10 percent rating for "right ACL instability" effective May 1, 2012, under DC 5010-5257.  In a June 2012 rating decision, the AOJ indicated that this rating was assigned for slight recurrent "anterior instability," based on the May 2012 VA examination.  Nevertheless, the rating code sheet indicates that the previous 20 percent rating effective since January 1991 remained in effect.  As discussed above, this 20 percent rating was also assigned under DC 5010-5257, for moderate instability based on positive testing of the anterior ligaments, and a diagnosis of ACL insufficiency.  The symptomatology relied upon by the AOJ in the June 2012 rating decision appears to be contemplated by the 20 percent rating assigned under DC 5010-5257 for post-operative internal derangement that has been in effect since 1991.  As such, the separate 10 percent rating for right ACL instability, effective May 1, 2012, appears to constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  There is no legal basis for a higher or separate rating under this code for this period.

Arthritis and limitation of motion 

In addition to chronic instability from ACL insufficiency, post-operative, the Veteran has been diagnosed with moderate to severe degenerative joint disease (arthritis) of the right knee throughout the appeal period.  He has complained of significant pain, instability, giving way, locking, popping or cracking, swelling, weakness, lack of endurance, fatigability, and painful or limited motion.  The Veteran has also reported that his knee symptoms are worsened after repetitive use, including by sitting, kneeling, climbing stairs or inclines, and twisting.  

Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis established by x-rays is rated based on limitation of motion of the affected joint under the appropriate diagnostic code or codes.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion, to be combined, not added, where there is sufficient evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003 & 5010. 

Normal extension of the knee is to zero degrees.  38 C.F.R. § 4.71a, Plate II.  A noncompensable (0 percent) rating will be assigned for limitation of extension to 5 degrees.  To warrant a rating of 10 percent, extension must be limited to 10 degrees.  A 20 percent rating will be assigned for extension limited to 15 degrees.  A 30 percent rating will be assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A maximum 50 percent rating requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal flexion of the knee is to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  A noncompensable (0 percent) rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  A 20 percent rating will be assigned for flexion limited to 30 degrees.  A maximum 30 percent rating under this code will be assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss of the leg.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

Separate ratings may be assigned for arthritis under DC 5003 (or DC 5010) and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman, 570 F.3d at 1381.  When a compensable rating has been assigned under DC 5257, the limitation of motion need not be compensable under DC 5260 or 5261 to warrant a separate rating for arthritis established by x-ray.  Rather, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  

Similarly, a compensable or higher rating may be assigned for limitation of motion based on additional functional impairment due to pain or other factors, including after repetitive use or during flare-ups.  For these purposes, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis under DC 5003.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

Here, the AOJ assigned a separate 40 percent rating for limitation of extension under DC 5260, effective September 8, 2011, based on range of motion testing during a VA examination on that date.  Prior to that time, the only rating currently assigned for the right knee is for moderate instability under DC 5010-5257.

Resolving doubt in the Veteran's favor, the Board finds that he is entitled to a separate 10 percent rating for right knee limitation of flexion for the entire appeal period.  The evidence warrants the minimum compensable rating of 10 percent for painful motion with arthritis prior to May 2012; thereafter, he met the schedular criteria for a 10 percent rating based on limitation of flexion.  38 C.F.R. § 4.71a.  

Specifically, the Veteran has consistently complained of painful motion, especially with kneeling, sitting, or climbing, which primarily involve flexion of the knee.  Although he had full range of motion during a July 2007 private evaluation, the provider noted that range of motion was "accomplished with significant pain."  The limitation of flexion when accounting for pain and other factors was to 50 or 60 degrees in February 2008 and September 2011, which only warrants a 0 percent (noncompensable) rating under DC 5260.  Id.  Nevertheless, as the Veteran had arthritis shown by x-rays and demonstrated painful motion, he is entitled to a minimum compensable rating during these periods under DC 5003 (and 5010).  Id.; see also 38 C.F.R. § 4.59; VAOGCPREC 9-98.  As of the May 2012 VA examination, the Veteran's right knee range of motion had worsened such that flexion was limited to 45 degrees due to pain and functional loss.  This meets the criteria for a 10 percent rating under DC 5261.  38 C.F.R. § 4.71a.

Although the Veteran's impairment of flexion worsened over the course of the appeal, the lay and medical evidence does not demonstrate flexion limited to 30 degrees or less at any point, even when considering additional limitation due to pain or other factors.  As such, a rating of 20 percent or higher is not warranted for limitation of flexion at any point.  Id. at DC 5260; Mitchell, 25 Vet. App. 32.

The Board also finds that the criteria for a 40 percent rating under DC 5261 for right knee limitation of extension were met as of March 16, 2011, when considering additional limitation during flare-ups and resolving doubt in his favor.  Id.

In this regard, the Veteran testified during the March 16, 2011, Board hearing that his right knee was much worse than at the last VA examination, and that his family had observed this and made him use a cane.  The Veteran reported a severe limp, and that he could no longer fully extend his knee.  Thereafter, testing during the September 2011 VA examination showed extension limited to 30 degrees, and he reported using a cane and brace intermittently but frequently.  As such, the Veteran's testimony during the March 16, 2011, hearing establishes an increase in severity with respect to his limitation of extension, which is generally consistent with objective testing during the September 2011 VA examination.  

Although the Veteran had painful motion prior to March 16, 2011, he was already in receipt of at least a minimum compensable rating for his right knee disability during that period.  Further, the Board has assigned a minimum 10 percent rating for arthritis with painful motion, using the criteria for limitation of flexion because that is most consistent with the Veteran's complaints throughout the appeal period.  As such, a separate rating may not be awarded for arthritis based on limitation of extension without compensable limitation.  Rather, painful motion, alone does not constitute limited motion for rating under DC 5261.  See Mitchell, 25 Vet. App. 32.  Although the Veteran reported using a cane on occasion in January 2009, this is contemplated by the rating for arthritis with limited flexion; the evidence does not establish that his limitation of extension had risen to a compensable level at that time.  Therefore, a compensable rating is not warranted for limitation of extension prior to March 16, 2011.  38 C.F.R. § 4.71a, DC 5261.  There is also no evidence to establish a 40 percent level of disability on a specific date prior to March 16, 2011.

Accordingly, the Veteran's limitation of extension to 30 degrees meets the criteria for a 40 percent rating under DC 5261, as of March 16, 2011.  A higher rating is not warranted under this code, as the evidence does not establish limitation of extension to 45 degrees at any point, including with consideration of additional limitation due to pain or other factors during flare-ups or after repetitive use.  See 38 C.F.R. § 4.71a, DC 5261.  In particular, at the May 2012 VA examination, the Veteran had full extension without pain during testing, including after repetition.  As such, the higher degree of limitation during the September 2011 VA examination appears to have been during a flare-up, which is consistent with his March 2011 testimony.  

Other potentially applicable codes

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  There is no evidence of such impairment in this case.  

There is, however, evidence of meniscal impairment or symptomatic removal of the meniscus.  As noted by the May 2012 VA examiner, the Veteran has had abnormal or missing medial and lateral menisci throughout the appeal, status post meniscectomy in 2002, in addition to arthritis and ACL instability.   

Under DC 5258, a rating of 20 percent is available for dislocated semilunar cartilage (meniscus), with frequent episodes of locking, pain, and effusion into the joint.  Under DC 5259, a rating of 10 percent is available for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  

Further, VA's General Counsel has noted that removal of semilunar cartilage may resolve symptoms of restricted motion caused by tears and displacement, implying that tears or dislocation (under DC 5258) may involve limitation of motion.  Removal of semilunar cartilage may also result in complications including reflex sympathetic dystrophy that produce loss of motion.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 concerning functional impairment due to pain and other factors may be relevant under DC 5259, although that code is not explicitly based on limitation of motion.  See VAOGCPREC 9-98.

As noted above, the Veteran has complained of frequent pain and occasional locking, and there has been occasional swelling or intermittent effusion shown on x-rays, such as during the May 2012 VA examination.  Nevertheless, these symptoms are already contemplated by the assigned ratings of 20 percent effective since 1991 for post-operative internal derangement or instability, and the ratings assigned herein of 10 percent throughout the appeal for arthritis with limitation of flexion due to pain and other factors, and a 40 percent rating for limitation of extension effective as of May 1, 2012.  To assign a separate rating based on meniscal impairment, either dislocation or symptomatic removal, would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, to the extent that the Veteran retains any semilunar cartilage, a higher rating of 20 percent for dislocated semilunar cartilage under DC 5258 is not warranted because there have been only intermittent episodes of locking and effusion into the joint.  38 C.F.R. § 4.71a.

The Veteran also has scars from his various right knee surgeries over the years.  There is no indication that they cover an area of at least six square inches (39 square centimeters), or that they are symptomatic in any way.  As such, a separate rating for right knee scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

General considerations

In summary, resolving all reasonable doubt in the Veteran's favor, he is entitled to a separate rating of 10 percent for arthritis with painful or limited flexion throughout the appeal period, under DCs 5010 and 5260.  Further, a rating of 40 percent for limitation of extension under DC 5261 is warranted from March 16, 2011, forward; however, the criteria for a rating in excess of 40 percent for limitation of extension, to include from September 8, 2011, forward, have not been met.  The criteria for a rating in excess of 20 percent for recurrent instability under DC 5257, also characterized as post-operative internal derangement, have not been met at any point.  There is no evidence to support an increase in the separate 10 percent rating assigned by the AOJ for right ACL instability from May 1, 2012, forward.  

All potentially applicable diagnostic codes have been considered, and a separate or higher rating is not otherwise warranted, to include for meniscal impairment or removal or surgical scarring.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Given the Veteran's high rating for limitation of extension, the restrictions of the amputation rule must be considered.  The combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  38 C.F.R. § 4.68.  At the knee level, the maximum combined rating is 60 percent, with the exception of first year following prosthetic replacement of the knee joint.  See 38 C.F.R. § 4.71a, DC 5055 (ratings for knee replacement) & DC 5164 (amputation of the lower extremity not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating).  

As discussed above, the separate 10 percent rating for right ACL instability assigned by the AOJ effective from May 1, 2012, appears to be impermissible pyramiding.  38 C.F.R. § 4.14.  Nevertheless, to the extent that it may not actually be pyramiding, the ratings currently assigned for the period beginning May 1, 2012, are 40 percent for limitation of extension, 20 percent for internal derangement (based on moderate instability), 10 percent for limitation of flexion, and 10 percent for right ACL instability.  These ratings combine for an overall right knee disability rating of 61 percent, which rounds down to 60 percent.  38 C.F.R. § 4.25.  Therefore, the amputation rule is not violated; however, a higher schedular rating is not allowed for the right knee disability.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5164.  

Moreover, if the separate 10 percent rating for right ACL instability as of May 1, 2012, is not included, the ratings of 40 percent for limitation of extension, 20 percent for internal derangement or instability, and 10 percent for limitation of flexion combine for a total of 57 percent, which is rounded up to 60 percent.  38 C.F.R. § 4.25.  A higher rating is still not allowed for the right knee.  38 C.F.R. §§ 4.68, 4.71a, DC 5164.  These ratings are all in effect as of March 16, 2011, based on the Board's findings herein.  Prior to March 16, 2011, the Veteran's is assigned a 20 percent rating for internal derangement or instability and a 10 percent rating for arthritis with limitation of flexion; these combine for a 28 percent rating, which is rounded up to 30 percent.  The amputation rule is not triggered.  Id.

Staged ratings have been assigned for the right knee as discussed herein; however, further staging is not warranted, as the Veteran's symptomatology remained relatively stable during the various periods on appeal.  Any increases in severity were not sufficient for a separate or higher rating.  Hart, 21 Vet. App. at 509-10.

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  Essentially, and as detailed above, the Veteran has right knee pain and other symptoms with resulting instability and limitation of motion.  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine if extra-schedular referral is necessary under § 3.321).  Moreover, although the Veteran's right knee disability interferes with his employment, such interference is contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 (schedular ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability).

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran's claim has been granted to the extent described above, based in part on the benefit of the doubt doctrine.  The preponderance of the evidence is against an even higher rating or separate rating for any period.  As such, the benefit of the doubt doctrine does not apply, and his claim must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 20 percent for right knee instability (also characterized as post-operative internal derangement) is denied.  

A separate rating of 10 percent for right knee limitation of flexion is granted.

For the period from March 16, 2011, to September 7, 2011, a rating of 40 percent for right knee limitation of extension is granted.

For the period from September 8, 2011, a rating in excess of 40 percent for right knee limitation of extension is denied.

For the period from May 1, 2012, forward, a rating for right ACL instability in excess of 10 percent is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


